Plaintiff in error was convicted of unlawfully conveying intoxicating liquors from one point in this state to another point therein, and sentenced to pay a fine of fifty dollars and costs and be confined for thirty days in the county jail. Judgment was rendered on the 13th day of November, 1909, at which time he was given 60 days by the trial court within which to perfect his appeal in this court. The case-made contains an order, which is not signed by the county judge, purporting to extend the time ten days for perfecting the appeal in this court. The appeal was filed on the 24th day of June, 1910, more than seventy days after date of the judgment. The attorney General has filed a motion to dismiss on the ground that the appeal is not perfected in the time allowed by law. The motion is well taken, and the appeal accordingly dismissed, with directions to the trial court to enforce the judgment and sentence.